Citation Nr: 0912791	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  02-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1989.  He also appears to have had approximately 4 
months of prior active duty service which has not been 
verified.  The Veteran died in December 1999, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.               

In August 2004, the Board issued a decision which denied the 
appellant's claims herein.  Thereafter, she appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2006, the Court issued an 
Order which set aside the Board's August 2004 decision, and 
remanded the matter for additional evidentiary development.  

In June 2007, the Board remanded this matter for additional 
evidentiary development.  For the reasons indicated below, 
this appeal must again be remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

The Veteran's death certificate indicates that he died in 
December 1999 at the age of 54.  According to the certificate 
of death, the cause of the Veteran's death was colon cancer.  

The appellant is the Veteran's surviving spouse, and she is 
seeking service connection for the cause of the Veteran's 
death, as well as eligibility for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  She 
contends that the Veteran's fatal colon cancer "from 
inception to cancer" has a natural history of 10 to 15 
years.  Thus, the appellant maintains that at the time of the 
Veteran's separation from the military in September 1989, he 
had colon polyps, which eventually became malignant and 
caused his death.

As noted in the Board's June 2007 remand, compliance with the 
Court's June 2006 Order requires the RO to attempt to obtain 
treatment records relating to the Veteran's reported flexible 
sigmoidoscopy at the age of 50 in approximately 1995 to 1996.  
Thereafter, the Board requested that the RO obtain a medical 
opinion as to whether the Veteran's military service either 
caused or contributed substantially or materially to his 
death.  

In October 2007, and again in December 2007, the RO sent 
correspondence to the appellant's representative requesting 
additional information or evidence relating to medical 
treatment received by the Veteran, including specifically 
"all records relating to his flexible sigmoidoscopy, which 
he underwent at the age of 50 in approximately 1995 to 
1996."  The RO's letters also noted that prior letters send 
to the appellant were returned as undeliverable.

In January 2008, the appellant submitted numerous medical 
articles relating to the development of colon cancer.  In 
February 2008, the RO sent correspondence to the appellant 
requesting additional information or evidence relating to 
medical treatment received by the Veteran.  It also noted 
that the previously requested medical evidence had not been 
received.  Thereafter, in July 2008, a VA medical opinion was 
obtained.  

In October 2008, the appellant submitted additional medical 
treatment reports related to the Veteran.  This evidence 
specifically included the October 1996 report of the 
Veteran's flexible sigmoidoscopy, which served the basis for 
the Court's Order herein. 

Given the Court's June 2006 Order requesting that this 
document be obtained, as well as the VA examiner in April 
2002 stating that "[i]t would be useful to have the medical 
history which initiated the flexible sigmoidoscopy as well as 
the actual report," the Board concludes that an addendum to 
the July 2008 VA examination is necessary to determine, based 
upon a complete record, whether the cause of the Veteran's 
death is related to his military service.  Moreover, the 
timing of these two actions, i.e. obtaining the records and 
"thereafter" obtaining a medical opinion, was required by 
the Board's June 2007 remand. See Stegall v. West, 11 Vet. 
App. 268 (1998) (holding that compliance is neither optional 
nor discretionary).  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a VA medical 
opinion as to whether the Veteran's 
military service either caused or 
contributed substantially or materially 
to his death.  If possible, this opinion 
must be provided by the same VA physician 
who considered this matter in July 2008.  
The VA physician must review and discuss 
the 1996 sigmoidoscopy report and the 
medical articles submitted by the 
appellant in the requested opinion.  The 
claims file must be made available to and 
reviewed by the VA physician in 
conjunction with the requested opinion.  
If the VA physician that conducted the 
2008 opinion is not available, another 
opinion by a VA physician must be 
obtained in compliance with the above 
directives.  Finally, a complete 
rationale for all opinions must be 
provided, and the report prepared must be 
typed.

2.  Thereafter, the RO must then re-
adjudicate the claims on appeal.  If 
these issues remain denied, a 
supplemental statement of the case must 
be provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

